NOTICE OF ALLOWABILITY
Allowable Subject Matter
Claims 1 and 3-8 are allowable.
	The following is a statement of reasons for the indication of allowable subject matter: 
The closest prior art of record is the combination of Osawa et al. (US 2015/0055051) in view of Yan (2013/0168666), as set forth in the Office action mailed on November 25, 2020.  However, Osawa in view of Yan and the other prior art of record, neither anticipate nor render obvious all the limitations of the base claim 1, including: the first source hole and the first drain hole overlapping the first channel layer and extending through the third insulator layer, the second insulator layer and the first insulator layer; and the second source hole and the second drain hole overlapping the second channel layer and extending through the third insulator layer; and wherein the storage capacitance hole overlaps the storage capacitance layer and extends through the third insulator layer, the second insulator layer and the first insulator layer.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Examiner, Abul Kalam, whose telephone number is (571)272-8346.  Examiner interviews are available via telephone, in-person, and video 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on 571-272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABUL KALAM/Primary Examiner, Art Unit 2829